Court of Appeals
                          Sixth Appellate District of Texas

                                       JUDGMENT


Verdell Darnell Hall, Jr., Appellant                    Appeal from the 76th District Court of
                                                        Titus County, Texas (Tr. Ct. No. CR
No. 06-12-00091-CR          v.                          17,138). Opinion delivered by Justice
                                                        Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                            Moseley participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                        RENDERED FEBRUARY 6, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk